Title: [Diary entry: 6 October 1789]
From: Washington, George
To: 

Tuesday 6th. Exercised in a Carriage with Mrs. Washington in the forenoon. Conversed with Genl. Knox (Secretary at War) on the above tour who also recommended it accordingly. Signed Letters of Instructions to the Governor of the Western Territory respecting the situation of matters in that Quarter. And authorized him, in case the hostile disposition of the Indians was such as to make it Necessary to call out the Militia, & time would not allow him to give me previous notice of it, to apply to the States of Virginia & Pennsylvania for a Number not exceeding 1500; one thousand of which to be taken from the former and 500 from the latter. 